DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants election without traverse of the invention of Group I, Claims 10 through 17, in the reply filed on October 13, 2022 is acknowledged.
Claims 18 through 24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the use of phrases that are implied, e.g. “The present disclosure…” .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2008/0118681 to Ueno (hereinafter “Ueno”) in view of U.S. Patent 4,528,064 to Ohsawa et al (hereinafter “Ohsawa”).
Claim 10:  Ueno discloses a method of forming a multi-layer circuit on a curved substrate (e.g. 11a, see Fig. 7), the method comprising:
forming, by a laser direct structuring process (in Fig. 7C), a first layer (e.g. 11b) of the multi-layer circuit on a first surface of the curved substrate (e.g. Fig. 9A, ¶¶ [0236]-[0243);
applying a first layer of an insulating resin (e.g. 11c) to the first layer of the multi-layer circuit (e.g. Fig. 10, ¶ [0259]); and
forming, by the laser direct structuring process, a second layer (e.g. 11d) of the multi-layer circuit on the first layer of the insulating resin (e.g. ¶ [0263]), the second layer of the multi-layer circuit being electrically coupled to the first layer of the multi-layer circuit (by 11f, Fig. 12, ¶ [0275]).
Claim 11:  . (Previously Presented) The method of claim 10, wherein:
the first layer (11b) of the multi-layer circuit has a first circuit pattern; and
the second layer (11d) of the multi-layer circuit has a second circuit pattern that is different than the first circuit pattern (see Fig. 12).
Ueno discloses several different embodiments, one being in Figure 7A and another being in Figure 9A.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined any of these embodiments to product art-recognized equivalent multi-layer circuits.
Ueno does not disclose that the first layer is a paint.
However, Ohsawa discloses a manufacturing process for a multi-layer circuit (Fig. 13) where a first layer (e.g. 25) of an insulating resin can be a paint (e.g. col. 3, lines 43-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first layer of Ueno with paint, as taught by Ohsawa, being that each of these layers are art-recognized equivalent insulating layers that include a resin and each having the same purpose of a degree of electrical insulation within a multi-layer circuit.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 12, neither Ueno nor Ohsawa disclose applying a second layer of the paint cover over the second layer of the multi-layer circuit.
With respect to Claim 16, neither Ueno nor Ohsawa disclose forming a through-hole in the curved substrate to provide an electrical connection path.
Moreover, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueno by adding any of the above features because to do so, would destroy the overall structure of the multi-layer circuit of Ueno.
Accordingly, Claims 12 through 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2012-94681, discloses applying a first layer of paint (17, in Fig. 2) to a multi-layer circuit (e.g. 1, 4).
b)	Non-Patent Literature IEEE Publication to Ohsaki et al entitled “New Thick Film Multilayer Interconnection Technology Using a Nd-YAG Laser," discloses a related aspect of forming layers by laser direct structuring processes in a multi-layer circuit (p. 386, see paragraphs under “B. Preparation”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896